Citation Nr: 0819724	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  01-07 119A	)	DATE
	)
MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma of the 
right eye.

3.  Entitlement to an effective date prior to June 28, 1994, 
for the grant of a total disability evaluation based upon 
individual unemployability (TDIU).

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right eye injury with glaucoma, claimed as due to VA 
medical treatment in December 2002.

5.  Entitlement to special monthly compensation based on loss 
of use of the right eye due to glaucoma.

6.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

7.  Entitlement to special home adaptation under 38 U.S.C.A. 
§ 2101(b).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 until April 
1954 and from May 1956 until September 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2001, January 2002, July 2003, 
and August 2004 rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for hypertension and glaucoma of the right eye and 
issues concerning entitlement to automobile and adaptive 
equipment or for adaptive equipment only and a special home 
adaptation under 38 U.S.C.A. § 2101(b) were not included on 
the January 2008 certification of appeal.  However, 
applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. 38 C.F.R. 
§ 19.35.  

The RO's January 2008 certification of appeal indicated the 
September 2004 substantive appeal (Form VA 9) did not address 
the claims for hypertension, automotive equipment or housing 
adaptation and therefore the claims were not perfected.  A 
review of the record reflects that the issues of whether new 
and material evidence has been submitted to reopen claims for 
service connection for hypertension and glaucoma of the right 
eye were perfected by means of a May 2002 substantive appeal.  
In fact, the RO previously certified these claims to the 
appellate Board in a May 2003 certification of appeal.  
Similarly, the claims concerning entitlement to automobile 
and adaptive equipment or for adaptive equipment only and a 
special home adaptation under 38 U.S.C.A. § 2101(b) were 
perfected by means of a May 2004 substantive appeal.  There 
is no indication in the record that the veteran ever withdrew 
these 4 issues.  In fact, after receipt of an August 2004 
Supplement Statement of the Case (SSOC) which addressed these 
issues, the veteran indicated that he "wish[ed] for these 
statements to be accepted as my formal appeal to the BVA" on 
the September 2004 notice of disagreement that began the 
appeal for the other three claims.

Considering the nonadversarial nature of the VA claims 
adjudication system and the fact that VA is required to 
construe liberally all submissions by a claimant, the Board 
finds the veteran did not intend to withdraw his appeals and 
will proceed with adjudication of the issues as stated on the 
cover page.  Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Board is obligated to review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal, including all documents or oral testimony submitted 
prior to the Board decision).  

Subsequent to the prior August 2004 Supplemental Statement of 
the Case that last addressed these four issues, additional VA 
outpatient treatment records and private medical records have 
been associated with the claims file.  The veteran has not 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction; however, because the claims 
are being remanded, the RO will have the opportunity to 
consider the evidence submitted since the August 2004 SSOC. 
See 38 C.F.R. § 20.1304; Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for 
hypertension and glaucoma of the right eye, entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only; entitlement to a special home adaptation under 
38 U.S.C.A. § 2101(b); entitlement to compensation under 
38 U.S.C.A. § 1151 for a right eye injury with glaucoma, 
claimed as due to VA medical treatment in December 2002; and 
entitlement to special monthly compensation based on loss of 
use of the right eye due to glaucoma are being REMANDED.  
These issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Rating decisions dated in June 1968, January 1984, August 
1985, December 1992 and April 1993 denied the veteran's claim 
for a total disability evaluation based upon individual 
unemployability; the veteran was notified of the decisions, 
and he did not appeal.

2.  The veteran's reapplication for a total disability 
evaluation based upon individual unemployability was received 
by the RO on June 28, 1994.

3.  The evidence of record does not show that a formal or 
informal claim for a total disability evaluation based upon 
individual unemployability was received between the time of 
the unappealed April 1993 rating decision and the receipt of 
the veteran's reapplication for the benefit in June 1994.

4.  It is factually ascertainable that the veteran's service-
connected disabilities caused him to become totally unable to 
obtain and maintain gainful employment as of June 1993.


CONCLUSION OF LAW

With application of the benefit of the doubt, the 
requirements for an effective date of June 28, 1993 for the 
grant of a total disability evaluation due to individual 
unemployability have been approximated. 38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in May 2004 and March 2006 that 
fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board has considered whether further development and notice 
under the Veterans Claims Assistance Act of 2000 or other law 
should be undertaken.  However, given the results favorable 
to the veteran, further development under the VCAA or other 
law would not result in a more favorable result for the 
veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Earlier Effective Date

The RO granted the veteran's claim for a total disability 
evaluation based upon individual unemployability in a March 
2000 rating decision.  At that time, an effective date of 
September 26, 1994 was assigned.  A subsequent December 2000 
rating decision found clear and unmistakable error (CUE) in 
the March 2000 rating decision.  The December 2000 rating 
decision assiged an effective date of June 28, 1994, the date 
of receipt of the veteran's application for benefits.  The 
veteran continues to seek an earlier effective date for the 
grant of TDIU as he contends he was totally unemployable many 
years prior to 1994.  In this decision, the Board grants an 
effective date for the benefit of June 28, 1993.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 
38 C.F.R. § 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.  

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a). Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.  Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(1).  

The veteran is correct in his assertion that he had prior 
claims for service connection for TDIU.  The record reflects 
the RO previously considered and denied claims for TDIU in 
June 1968, January 1984, August 1985, and December 1992.  The 
veteran did not appeal these decisions and as such, they are 
final. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

The RO again considered and denied a claim for TDIU in April 
1993.  During the Board hearing the veteran indicated that he 
had appealed the prior April 1993 decision by the submission 
of a Form VA 9 and thus argues for an effective date in 1993.  
Although the veteran indicated he appealed the April 1993 
rating decision, a review of the record reveals no such 
appeal.  Nor is there a statement which could be construed as 
a Notice of Disagreement in the claims file.  While the 
veteran testified that he believed the document was lost, 
without any corroborating evidence that the veteran submitted 
such a notice of disagreement, the Board is unable to find 
that the veteran timely appealed the April 1993 in accordance 
with 38 C.F.R. § 20.202, 20.302.  As the veteran did not 
timely appeal the April 1993 rating decision, it has become 
final and is no longer the appropriate point from which to 
determine the effective date of an award.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  As such, the Board may 
not assign an effective date for a grant of TDIU claim prior 
to April 1993.

The RO received an informal claim for TDIU on June 28, 1994, 
followed by a formal application which was received at the RO 
on September 26, 1994.  A review of the record reveals there 
are no formal or informal claims for TDIU between the April 
1993 denial of benefits and the June 28, 1994 receipt of the 
veteran's reapplication for a total rating.  However, an 
effective date could be based on the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date. 38 C.F.R. § 3.400(o)(2).  Therefore, the 
Board examined whether or not it was factually ascertainable 
that the veteran's service-connected disabilities caused him 
to become totally unable to obtain and maintain gainful 
employment within one year prior to the June 28, 1994 receipt 
of the formal claim for benefits.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more. See 38 C.F.R. §§ 4.16, 4.17.

The record reflects the veteran is in receipt of service 
connection for status post right total knee replacement, 
schizophrenic reaction, a scar of the scalp and intertrigo of 
the groin.  As of June 1993 (one year prior to the date of 
reapplication) the schizophrenia was evaluated as 50 percent 
disabling; the right knee disability was evaluated as 30 
percent disabling; and the scar of the scalp and intertrigo 
of the groin were evaluated as noncompensable.  Thus, the 
combined evaluation was 70 percent with the schizophrenia 
alone being evaluated as greater than 40 percent disabling.  
Thus, the veteran clearly met the requirements of 38 C.F.R. 
§ 4.16 and the question becomes whether the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities prior to June 
1994.

The veteran asserts that an effective date earlier than June 
1994 is warranted for TDIU as he was unable to work long 
before 1994.  On his September 1994 application for TDIU he 
indicated he was unable to work since his discharge from 
service with a medical disability.  A review of the record 
reflects the veteran has received Social Security 
Administration disability benefits since November 1963.  

However, in determining eligibility for TDIU, the fact that a 
veteran was unemployed is not enough.  The question is 
whether his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment. See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

In this regard, the veteran has undergone several 
examinations in connection with his claims for VA and Social 
Security benefits.  While some records and examinations 
merely provide a list of diagnoses and an October 1992 VA 
examination concluded the veteran was a well adjusted male 
who could manage his own affairs, the majority of the 
examinations concluded that the veteran's disabilities 
rendered him unable to secure gainful employment.  For 
example, records in support of the veteran's Social Security 
Administration claim dated in March 1964, March 1966 and 
August 1982 all found the veteran's schizophrenic disorder 
made the veteran a poor candidate for employment.  Similarly, 
a November 1963 VA examination concluded with a diagnosis of 
schizophrenic reaction, paranoid type, in partial remission 
and the examiner opined the veteran was disturbed and 
delusional and was not employable.  

Most significantly, a November 1992 VA mental examination 
concluded that the veteran had schizophrenia, paranoid type 
along with other severe medical problems.  The examiner noted 
that there was no question that the veteran was unemployable 
because of the psychiatric and medical problems.  

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law and 
granting the benefit of the doubt in the favor of the 
veteran, the Board finds it factually ascertainable that the 
veteran was unemployable due to the service- connected 
disorder as of June 28, 1993, and the benefit will be 
granted. 38 U.S.C.A. § 5110 (b)(2)

To the extent to which the record suggests the service-
connected disabilities rendered the veteran unable to work as 
early as 1964, an earlier effective date for the grant of 
TDIU is not warranted under applicable VA regulations.  
Specifically this finding is more than one year before the 
date of the claim, and in such cases, it is the date of the 
receipt of the claim which controls. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). 38 
C.F.R. § 20.1103; see Hurd v. West, No. 98-749, 13 Vet. App. 
449 (Affirming Board denial of earlier effective date for 
total rating where there was no medical evidence prior to 
assigned date which found that the appellant was entitled to 
a TDIU rating; and where although the Social Security 
Administration had earlier found claimant disabled, observing 
that even assuming that this evidence demonstrates that a 
TDIU rating would have been warranted, in order to obtain an 
earlier effective date, his application must have been 
received within one year of the date of the increase in 
disability.) See 38 U.S.C. § 5110(b)(2).  

Furthermore, to the extent the veteran seeks an effective 
date prior to a final rating decision, or prior to April 
1994, he must file a claim of clear and unmistakable error 
concerning the prior rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision as 
free-standing claims for earlier effective dates vitiate the 
rule of finality).  Thus, if the veteran continues to seek an 
effective date prior to the June 28, 1993 effective date 
granted by this decision, the veteran remains free to file a 
claim for CUE concerning any of the previous final rating 
decisions.

Accordingly, an effective date of June 28, 1993, but no 
earlier, is granted.  





ORDER

An effective date of June 28, 1993 for TDIU is granted.  To 
this extent and to this extent only, the appeal is allowed.


REMAND

As noted in the introduction there are four issues which were 
perfected but not addressed by the RO since the August 2004 
Supplemental Statement of the Case.  Concerning the claims 
for whether new and material evidence had been submitted the 
Board finds that additional procedural development is 
necessary prior to final appellate review.

Specifically, the Board finds VA's duty to notify was not 
satisfied in this case.  The September 2003 letter along with 
the Statement of the Case dated in April 2002, and 
Supplemental Statements of the Case dated in October 2002, 
May 2004 and August 2004 failed to provide the veteran with 
notice of the evidence necessary to establish entitlement to 
the benefit sought.  The veteran was provided notice of the 
type of evidence necessary to substantiate his claim under 
the revised regulations (had the claim for new and material 
evidence been filed after August 29, 2001).  However, the 
veteran filed his application to reopen claims for 
hypertension and glaucoma on July 31, 2001 and this 
application was received by the RO on August 1, 2001.  Since 
the veteran filed his claim to reopen the previously denied 
claims in July 2001, the earlier definition of new and 
material evidence remains applicable in this case. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (codified as amended at 
38 C.F.R. § 3.156(a)).  Since the veteran has not been 
notified of the type of evidence necessary to substantiate 
his claim, the duty to notify under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 has not been satisfied.

Furthermore, during the pendency of the appeal, the Court of 
Appeals for Veterans Claims decided Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This case holds that when a veteran 
applies to reopen a previously denied claim, VA must examine 
the bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.

While a September 2003 letter from the RO defined new and 
material evidence, as indicated above, the incorrect 
definition was provided to the veteran and furthermore, the 
veteran was never advised of what evidence is necessary to 
substantiate the element of service connection for which the 
claims were previously denied.  Therefore, these claims must 
be remanded to ensure compliance with procedural 
requirements.

Concerning the claim for entitlement to compensation under 38 
U.S.C.A. § 1151 for a right eye injury with glaucoma, claimed 
as due to VA medical treatment in December 2002, the Board is 
of the opinion that a VA examination is necessary.  The 
record reflects the veteran underwent a procedure to place a 
filter with mitiomycin C on the right eye on December 10, 
2002.  Shortly after this procedure, the veteran was seen for 
a choroidal hemorrhage in the right eye.  Subsequent records 
dated in 2003 demonstrated an additional decrease in visual 
acuity.  However, the record is not clear whether any 
residual disability the veteran may have was a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or other similar instance of fault on the part of 
the VA in furnishing surgical treatment, or was an event not 
reasonably foreseeable.  Under the facts and circumstances of 
this case, the Board is of the opinion that the veteran 
should be afforded a VA examination to ascertain what, if 
any, additional disability is proximately due to the December 
10, 2002 procedure, and if any such disorders are present, 
whether they were due to some degree of fault on the part of 
the VA or an event not reasonably foreseeable.

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the veteran has a claim to reopen service connection for 
glaucoma and a claim for entitlement to compensation under 38 
U.S.C.A. § 1151 for decreased visual acuity pending, the 
Board cannot proceed with the claims concerning special 
monthly compensation based on loss of use of the right eye 
due to glaucoma, entitlement to automobile and adaptive 
equipment or for adaptive equipment only or entitlement to a 
special home adaptation grant until there has been final 
adjudication of the veteran's claims concerning the eyes.  
Thus, adjudication of the claims will be held in abeyance 
pending further development and adjudication of the veteran's 
claims of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
glaucoma of the right eye and entitlement to compensation 
under 38 U.S.C.A. § 1151 for decreased visual acuity.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen his claims of service 
connection for hypertension and glaucoma 
of the right eye, specifically providing 
notice of what evidence would substantiate 
these claims under the earlier definition 
of new and material evidence in effect for 
claims filed before August 29, 2001.  
Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the veteran of the 
evidence and information that is necessary 
to reopen the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO/AMC shall obtain a VA 
examination to ascertain the nature and 
etiology of any residuals of the placement 
of a filter with mitiomycin C on the right 
eye which was performed by the VA in 
December 2002.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly records 
associated with the procedures performed 
in December 2002 and subsequent optometry 
and ophthalmology treatment records and 
offer comment and an opinion as to whether 
the veteran has any residual disability as 
a result of the December 2002 procedure. 

If the veteran is shown to have additional 
disability as a result of the procedure 
performed by the VA, the examiner is 
requested to comment on whether any such 
residuals were the result of carelessness, 
negligence, lack of proper skill, error in 
judgment or similar instance of fault on 
the part of the VA in furnishing surgical 
treatment, or the result of an event not 
reasonably foreseeable.  The examiner is 
specifically requested to comment on the 
choroidal hemorrhage and any subsequent 
decrease in visual acuity and their 
relationship, if any, to the December 2002 
procedure.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination.

3. The RO/AMC should readjudicate the 
issues of whether new and material 
evidence has been submitted to reopen 
claims for service connection for 
hypertension and glaucoma of the right eye 
and entitlement to compensation under 
38 U.S.C.A. § 1151 for a right eye injury 
with glaucoma, claimed as due to VA 
medical treatment in December 2002.  After 
this adjudication, the RO/AMC should 
readjudicate the veteran's claims for 
entitlement to special monthly 
compensation based on loss of use of the 
right eye due to glaucoma, entitlement to 
automobile and adaptive equipment or for 
adaptive equipment only and entitlement to 
a special home adaptation under 
38 U.S.C.A. § 2101(b).  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


